Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered April 18, 1996, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Pursuant to a plea bargain, defendant pleaded guilty to attempted burglary in the second degree and was sentenced to a prison term of Vh to 3 years. Defendant now challenges the judgment of conviction on the ground, inter alia, that his plea was not knowing, intelligent and voluntary. We disagree. Prior to accepting defendant’s plea, County Court engaged in an extended colloquy with defendant, eliciting statements that he understood the terms of the plea agreement and had discussed the ramifications thereof with defense counsel, who was present at the time (see, People v Hicks, 201 AD2d 831, lv denied 83 NY2d 911; People v Kulzer, 199 AD2d 783, 784). We also reject defendant’s contention that the sentence was harsh and excessive. The sentence was the most lenient indeterminate sentence permissible for the crime of attempted burglary in the second degree (see, Penal Law § 70.02) and was also the agreed-upon result of a plea bargain pursuant to which two other charges against defendant were dropped. Defendant’s remaining contentions have been examined and found to be without merit.
Mikoll, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.